  Case 19-08104       Doc 34   Filed 06/05/20 Entered 06/08/20 11:31:50               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:      19-08104
John Lee Easley & Christine M. Easley,       )
                   Debtors.                  )                Chapter: 7
                                             )
                                                              Honorable LaShonda Hunt
                                             )
                                             )                Joliet
               Debtor(s)                     )

                                 AGREED ORDER OF TURNOVER

         THIS MATTER COMING ON TO BE HEARD upon TRUSTEE'S MOTION (the "Motion")
FOR TURN OVER ORDER AGAINST TIMOTHY CLARK AND MCGRATH & CLARK PC (the
"Respondents"), due notice having been given to all parties entitled thereto, the Court having
jurisdiction over this core proceeding, and the Court being fully advised that Respondents agree to the
relief sought,

     IT IS HEREBY ORDERED THAT:

      1. The Motion is granted. The Respondents shall turn over, within seven (7) days the following
documents:
          (A) All documents that relate to the trust agreement SBL 4771, the trust agreement described in
the Deed in Trust attached to this Motion as Exhibit 1, and the Property's transfer as described in
Exhibit 1; and
          (B) All documents that relate to the Will County state court case, Interstate Funding v.
[illegible], case no. 18 TX 142, which is described on the Exhibit 2 attached to the Motion, the legal and
factual issues relating to all parties' rights/interests in the Property at issue in said case, and
Respondent's representation of any parties therein.

                                                          Enter:


                                                                   Honorable LaShonda A. Hunt
Dated: June 05, 2020                                               United States Bankruptcy Judge

 Prepared by:
 Daniel J. Nickel, Of Counsel
 Law Office of Zane Zielinski, P.C.
 6336 North Cicero Av., Suite 201
 Chicago, Illinois 60646
 ph: 773-877-3191
 Email: trustee@zanezielinski.com
 Email: daniel@nickellawoffice.com
